COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS
                                            §

  ROSA SERRANO D/B/A THE LENS                    §              No. 08-16-00327-CV
  FACTORY,
                                                 §                 Appeal from the
                       Appellant,
                                                 §           County Court at Law No. 7
  v.
                                                 §            of El Paso County, Texas
  PELLICANO BUSINESS PARK, L.L.C.,
                                                 §             (TC# 2013-DCV-3139)
                        Appellee.
                                                 §

                                           ORDER

               Pending before the Court is Appellant’s motion to stay the mandate. Rule 18.2

provides that a party may move to stay issuance of the mandate pending the United States Supreme

Court’s disposition of a petition for writ of certiorari. TEX.R.APP.P. 18.2. The mandate issued in

this case on December 20, 2018. The motion is DENIED.

       IT IS SO ORDERED this 23rd day of January, 2019.

                                                     PER CURIAM


Before McClure, C.J., Rodriguez and Palafox, JJ.